In re Air Liquide America Corp.; Air Liquide America L.P. F/K/A; Air Liquide-Big Three Inc. F/K/A et al.; Lincoln Big Three Inc.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. M, No. 2005-8706; to the Court of Appeal, Fourth Circuit, No. 2010-C-0777.
Denied.
VICTORY, J., would grant and remand to the court of appeal, with instructions to reconsider the application after allowing relator to supplement its application with a copy of the trial court’s June 29, 2010 judgment.